Citation Nr: 0311184	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for varicose veins of 
the right leg, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for varicose veins of 
the left leg, currently rated as 20 percent disabling.

Entitlement to an increased (compensable) evaluation for 
sacroiliac strain.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of entitlement to an increased (compensable) 
evaluation for sacroiliac strain came before the Board 
previously in September 2001, when it was remanded for 
additional development.  In this remand, the Board noted that 
the veteran had reported in January 2001 that he had received 
treatment at the Oakland Park VAMC.  The Board directed the 
RO to obtain medical records from all sources identified by 
the veteran, including VA outpatient treatment records from 
the Oakland Park, Florida VAMC.  In April 2002, the RO 
requested the veteran to provide information concerning all 
medical providers who had treated him for a back disability 
that are not already associated with the claims file, to 
include VA medical facilities.  The veteran's attorney 
replied that the veteran had already provided VA with 
information regarding his health care providers.  It does not 
appear that any attempt to obtain records from the Oakland 
Park VAMC has been made.  Where requested development is 
incomplete, appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance with a Board directive is neither optional nor 
discretionary).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the 
veteran's treatment records from the 
Oakland Park VAMC, beginning in 
1998.

2.  If additional medical records 
are obtain, the RO should then 
readjudicate the veteran's claims in 
light of the additional evidence.  
If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

The case should then be returned to the Board.  The veteran 
may submit additional evidence and arguments in support of 
his claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


